In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-451 CR

____________________


CORY ROBERT OLSEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 97253




MEMORANDUM OPINION
 Cory Robert Olsen was convicted and sentenced on an indictment for burglary of a
building.  Olsen filed a notice of appeal on October 12, 2006.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.

	On October 16, 2006, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									CHARLES KREGER
										  Justice

Opinion Delivered November 29, 2006
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.